Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-12 and 14-21 in the reply filed on August 25th, 2022 are acknowledged. Claims 14-18 have been withdrawn from consideration.  Claim 13 has been cancelled. New claim 22 has been added. Claims 1-12 and 14-22 are pending.
Action on merits of claims 1-12 and 19-22 as follows.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August, 05th, 2022 and October 20th, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2010/0025664, hereinafter as Park ‘664) in view of Song (US 2014/0159021, hereinafter as Song ‘021).
Regarding Claim 1, Park ‘664 teaches a display device, comprising: 
a base substrate (Fig. 4, (110); [50]); an active area, the active area comprising a plurality of sub-pixels (RP, GP and BP; [0083]) on the base substrate (see Fig. 6), and each of the plurality of sub-pixels comprising: a first reflecting electrode (331; [0065]); a light-emitting element (370; [0073]) on the first reflecting electrode, the light-emitting element comprising a first electrode layer (191; [0071]), an organic light-emitting functional layer (see para. [0073]) and a second electrode layer (270; [0076]) stacked on the first reflecting electrode in sequence, the first electrode layer being a transparent electrode layer (e.g. ITO, IZO, see para. [0069]); and an insulating layer (340; [0068]) between the first reflecting electrode and the first electrode layer, the insulating layer being of light transmitted, such that light emitted from the organic light-emitting functional layer passes through the insulating layer and arrives at the first reflecting electrode so as to be reflected by the first reflecting electrode (see para. [0066]); a pixel circuit on the base substrate, the pixel circuit comprising a driving transistor (Qd; [0041]), the driving transistor comprising a semiconductor layer (154b; [0054]), a source electrode and a drain electrode (173b/175b; [0058]), one of the source electrode and the drain electrode being electrically connected with the first reflecting electrode (331), and the semiconductor layer being in the base substrate; and a storing capacitor (Cst; see para. [0041] and [0044]) on the base substrate, the storing capacitor being configured to store a data signal; an edge area surrounding the active area, the edge area comprising: a plurality of second reflecting electrodes (332; [0079]) on the base substrate; and -2-a light shielding layer (361; [0072]) on one side of the plurality of second reflecting electrodes away from the base substrate.  Examiner considers the portion of the common voltage line (para. [0065]) in the edge area are the second reflecting electrodes.
Thus, Park ‘664 is shown to teach all the features of the claim with the exception of explicitly the features: “an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer”.
However, Song ‘021 teaches an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer (see para. [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park ‘664 by having an electron injection layer, an electron transport layer, a hole injection layer and a hole transport layer in order to improve the performance of the organic light emitting diode device (see para. [0012]) as suggested by Song ‘021.

Regarding Claim 19, Park ‘664 teaches a driving substrate suitable for driving a light-emitting element to emit light, the driving substrate comprising: 
a base substrate (Fig. 4, (110); [50]); an active area, the active area comprising a plurality of sub-pixels (RP, GP and BP; [0083]) on the base substrate (see Fig. 6), and each of the plurality of sub-pixels comprising: a first reflecting electrode (331; [0065]) away from the base substrate;
an insulating layer (340; [0068]) on one side of the first reflecting electrode (331) away from the base substrate, the insulating layer having a first surface suitable for forming the light-emitting element (370; [0073]), the insulating layer being of light transmitted, such that the light emitted from the organic light-emitting functional layer passes through the insulating layer and arrives at the first reflecting electrode to be reflected by the first reflecting electrode  (see para. [0066]); 
a pixel circuit on the base substrate, the pixel circuit comprising a driving transistor (Qd; [0041]), the driving transistor comprising a semiconductor layer (154b; [0054]), a source electrode and a drain electrode (173b/175b; [0058]), one of the source electrode and the drain electrode being electrically connected with the first reflecting electrode (331), and the semiconductor layer being in the base substrate; and a storing capacitor (Cst; see para. [0041] and [0044]) on the base substrate, the storing capacitor being configured to store a data signal; an edge area surrounding the active area, the edge area comprising: a plurality of second reflecting electrodes (332; [0079]) on the base substrate; and -2-a light shielding layer (361; [0072]) on one side of the plurality of second reflecting electrodes away from the base substrate.  

Regarding Claims 2 and 20, Park ‘664 teaches the insulating layer (340) comprises a via filled with a metallic element (element portion in contact hole (345); [0068]), the first reflecting electrode (331) is electrically connected with the first electrode layer (191) through the metallic element.  

Regarding Claims 3 and 21, Park ‘664 teaches a first opening for exposing the first reflecting electrode (see Fig. 14), and at least a portion of the first electrode layer is in the first opening and is electrically connected with the first reflecting electrode (see Fig. 15).  


Regarding Claim 4, Song ‘021 teaches entire of the first reflecting electrode (Fig. 3, (4); [0062]) is separated from and insulated from the first electrode layer (Fig. 3, (21); [0070]) by the insulating layer (3; [0075]).

Regarding Claim 5, Song ‘021 teaches one wiring layer (124b; [0052]), wherein the at least one wiring layer is between the first reflecting electrode and the base substrate.  

Regarding Claim 6, Park ‘664 teaches bonding area and a bonding pad located in the bonding area, wherein the insulating layer comprises a second opening (346; [0068]) for exposing the bonding pad (356; [0069]).  

Regarding Claim 7, Park ‘664 teaches the first reflecting electrode (331) and the second reflecting electrode (332) each comprises a metallic layer (see para. [0065]), the metallic layers in the first reflecting electrode and the second emitting electrode are arranged in a same layer (see Fig.4).  

Regarding Claim 8, Park ‘664 teaches a material of the metallic layer is aluminum or an aluminum alloy (see para. [0065]).  

Regarding Claim 9, Park ‘664 teaches at least one protective layer (180; [0063]), the at least one protective layer and the metallic layer are stacked with each other, and the protective layer is provided on one side of the metallic layer adjacent to the base substrate.  

Regarding Claim 10, Park ‘664 teaches an orthographic projection of the first electrode layer (191) on a plane where the base substrate is located is within an orthographic projection of the first reflecting electrode (331) on the plane where the base substrate is located (see Fig. 5).  

Regarding Claim 11, Park ‘664 teaches a pattern density of a plurality of first reflecting electrodes (331) is equal to a pattern density of a plurality of second reflecting electrodes (332).  

Regarding Claim 12, Park ‘664 teaches the light shielding layer (361; [0072]); and the base substrate is a silicon-based substrate
Thus, Park ‘664 and Song ‘021 are shown to teach all the features of the claim with the exception of explicitly the features: “at least two-color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate”.  
However, it has been held to be within the general skill of a worker in the art to select two color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have two color film layers that have different colors and are stacked with each other, and the base substrate is a silicon-based substrate in order to improve the performance of the display device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘664 and Song ‘021 as applied to claim 1 above, and further in view of Lai (US 2018/0212011, hereinafter as Lai ‘011).
Regarding Claim 22, Park ‘664 teaches the plurality of second reflecting electrodes (332). 
Thus, Park ‘664 and Song are shown to teach all the features of the claim with the exception of explicitly the features “to surround the active area”.
However, Lai ‘011 teaches the plurality of second reflecting electrodes (Fig. 1A, (A2/A3); [0070]) surround the active area (A1).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park ‘664 and Song ‘021 by having the plurality of second reflecting electrodes surround the active area in order to reflect the light from the organic light-emitting layer (see para. [0071]) as suggested by Lai ‘011.

Response to Arguments
6.	Applicant's arguments, with regards to claims 1-12, 19-21 and new claim 22, filed on August 25th, 2022 have been fully considered but they are not persuasive.
7.	On pages 9-10 of the Applicant’s Response, applicants argue that the cited references (Park ‘664 and song ‘021), whether taken alone or in combination, do not disclose, teach or suggest every limitation of claim 1 including: “the edge area comprising: a plurality of second reflecting electrodes”. 
8.	The Examiner respectfully disagrees with Applicant’s arguments, because Park ‘664 teaches the edge area comprising: a plurality of second reflecting electrodes (332; [0065]). It would obvious appears that the portion of the common voltage line (para. [0065]) in the edge area are the second reflecting electrodes. Thus, the limitation: “the edge area comprising: a plurality of second reflecting electrodes” is met. 

Interviews After Final
9.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829